United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 98-2933
                                  ___________

Ken Matthews; Nan Matthews,               *
                                          *
              Appellants,                 *
                                          *
        v.                                *
                                          *
Fred Porter, Individually and in his      *
capacity as Administrator, Motor          *
Vehicle Division, a Section of the        *
Arkansas Department of Finance &          *
Administration; Roger Duren, Manager, *
Office of Motor Vehicles, Direct          * Appeal from the United States
Services, individually in his own right   * District Court for the
and in his capacity as State Official;    * Eastern District of Arkansas.
Ford Motor Company, Dearborn,             *
Michigan; Brian J. Roberts, Warranty      *   [UNPUBLISHED]
Administration Office, Ford Motor         *
Company, Detroit, Michigan,               *
individually and as a FMC employee;       *
DOES, Other Arkansas Revenue              *
Department, Ford staff names unknown *
at this time,                             *
                                          *
              Appellees.                  *
                                     ___________

                         Submitted: December 7, 1998
                             Filed: December 18, 1998
                                 ___________

Before WOLLMAN, HANSEN, and MURPHY, Circuit Judges.
                                    ___________

PER CURIAM.

        Ken and Nan Matthews appeal from the district court&s1 dismissal of their
complaint with prejudice under Federal Rule of Civil Procedure 12(b)(6) for failure to
state a claim upon which relief could be granted. Having carefully reviewed the record
and the parties& submissions, we conclude that the district court was correct. See
Double D Spotting Serv., Inc. v. Supervalu, Inc., 136 F.3d 554, 557 (8th Cir. 1998) (de
novo standard of review). Accordingly, we affirm the judgment of the district court.
See 8th Cir. R. 47B.

      A true copy.

             Attest:

                         CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
       The Honorable William R. Wilson, Jr., United States District Judge for the
Eastern District of Arkansas.

                                          -2-